


Exhibit 10.1


REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 9, 2016, between Universal Electronics Inc., a Delaware corporation
(the “Company”) and Comcast Corporation, a Pennsylvania corporation (the
“Holder”). Unless otherwise specified, capitalized terms used herein shall have
the respective meanings set forth in Section 1. The Company and the Holder are
sometimes collectively referred to herein as the “Parties” and each is sometimes
referred to herein as a “Party.”
WHEREAS, concurrently herewith, the Company is issuing to the Holder that
certain Common Stock Purchase Warrant, dated the date hereof (the “Warrant”), in
accordance with the terms and subject to the conditions of which the Holder may
purchase certain shares of the Company’s common stock, par value $0.01 per share
(the “Common Stock”); and
WHEREAS, in connection with the transactions contemplated by the Warrant, the
Company has agreed to provide registration rights with respect to the
Registrable Securities, as set forth in this Agreement, and the Parties have
agreed to act in good faith in order to effectuate these registration rights.
NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound hereby, agree as follows:
AGREEMENT
1. Definitions and Construction.
(a)As used in this Agreement, the following terms shall have the following
meanings:
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such first
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.
“Agreement” shall have the meaning set forth in the preamble.
“Board” means the board of directors of the Company.
“Business Day” means any day excluding Saturday, Sunday or any day which is a
legal holiday under the laws of the State of New York or a day on which banking
institutions are authorized or required by law or other governmental action to
close.
“Capital Stock” means any class of equity securities of the Company that has the
right (subject always to the rights of any class or series of preferred stock of
the Company) to participate in the distribution of the assets and earnings of
the Company without limit as to per share amount, including any shares of
capital stock into which such Capital Stock may be converted (as a result of
recapitalization, share exchange or similar event) or that are issued with
respect to such Capital Stock, including with respect to any stock split or
stock dividend, or a successor security.
“Common Stock” shall have the meaning set forth in the recitals.
“Company” shall have the meaning set forth in the preamble.
“Demand Notice” shall have the meaning set forth in Section 3(a).
“Demand Registration” shall have the meaning set forth in Section 3(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.
“FINRA” means the Financial Industry Regulatory Authority or any successor
agency having jurisdiction under the Exchange Act.

1

--------------------------------------------------------------------------------




“Governmental Authority” means any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(ii) U.S. and other federal, state, local, municipal, foreign or other
government; or (iii) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity, any court or
other tribunal).
“Indemnified Party” shall have the meaning set forth in Section 7(c).
“Indemnifying Party” shall have the meaning set forth in Section 7(c).
“Holder” shall have the meaning set forth in the preamble.
“Long-Form Registrations” shall have the meaning set forth in Section 3(a).
“Losses” shall have the meaning set forth in Section 7(a).
“Party” and “Parties” shall have the meaning set forth in the preamble.
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, joint venture, association, Governmental Authority or
other entity.
“Proceeding” means any action, claim, suit, investigation, audit, controversy,
arbitration or proceeding (including an investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act and any free writing prospectus),
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.
“Public Offering” means the sale of Capital Stock to the public pursuant to an
effective Registration Statement (other than Form S-4, Form S-8 or any successor
forms thereto) filed under the Securities Act or any comparable law or
regulatory scheme of any foreign jurisdiction.
“Registrable Securities” means, with respect to any Person, shares of Common
Stock issued or hereafter acquired by such Person pursuant to the exercise (in
whole or in part) of the Warrant, and any other securities issued or issuable
with respect to any such shares of Common Stock, including (x) by way of a stock
split, or in connection with a combination of stock, dividend, recapitalization,
merger, exchange, conversion, reclassification or similar event or otherwise and
(y) shares of capital stock of the Company into which the Common Shares are
converted or exchanged, and shares of capital stock of a successor entity into
which the Common Shares are converted or exchanged (it being understood and
agreed that this Agreement shall apply with full force and effect with respect
to any of the foregoing). As to any particular Registrable Securities, once
issued, such securities shall cease to be Registrable Securities when they (i)
are sold pursuant to an effective Registration Statement under the Securities
Act, (ii) are sold pursuant to Rule 144 (or any similar provision then in force
under the Securities Act) or (iii) shall have ceased to be outstanding.
“Registration Statement” means any registration statement of the Company under
the Securities Act that covers the offering of any of the Registrable Securities
pursuant to the provisions of this Agreement, including any Prospectus or
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.
“Rule 144” means Rule 144 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
“Short-Form Registrations” shall have the meaning set forth in Section 3(a).

2

--------------------------------------------------------------------------------




“Subsidiary” any Person of which (i) a majority of the outstanding share
capital, voting securities or other equity interests are owned, directly or
indirectly, by the Company and/or any other Subsidiary or (ii) the Company
and/or any other Subsidiary is entitled, directly or indirectly, to appoint a
majority of the board of directors or comparable body of such Person.
“underwritten registration” or “underwritten offering” means a registration in
which securities of the Company are sold to an underwriter for reoffering to the
public.
“Warrant” shall have the meaning set forth in the recitals.
(b)        Unless the express context otherwise requires:
(i)the words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and


(ii)wherever the words “include,” “includes,” or “including” are used in this
Agreement, they shall be deemed to be followed by the words ”without
limitation”.


2. Holders of Registrable Securities. A Person is deemed, and shall only be
deemed, to be a holder of Registrable Securities for purposes of this Agreement
if such Person beneficially owns (as defined in Rule 13d-3 under the Exchange
Act) Registrable Securities.


3. Demand Registrations.


(a)Requests for Registration. Subject to the following paragraphs of this
Section 3(a) and the limitations on the number of Demand Registrations that may
be exercised under Section 3(e), at any time and from time to time on or after
the date on which the Holder has the right to purchase any Registrable
Securities pursuant to the exercise (in whole or in part) of the Warrant
(including after the purchase thereof), the Holder shall have the right, by
delivering a written notice to the Company, to require the Company to register
pursuant to the terms of this Agreement, under and in accordance with the
provisions of the Securities Act, the offer and sale of the number of
Registrable Securities requested to be so registered pursuant to the terms of
this Agreement on (i) Form S-1 or any similar or successor long-form
registration (“Long-Form Registrations”), and (ii) if the Company is eligible to
use such form, Form S-3 or any similar or successor short-form registration
(“Short-Form Registrations”) (any such written notice delivered pursuant to this
clause (a), a “Demand Notice” and any such registration, a “Demand
Registration”); provided, however, that the Company shall only be obligated to
register such Registrable Securities if the Holder exercises its right to
require a Demand Registration with respect to a minimum of the lesser of (i) an
amount of Registrable Securities having an expected aggregate sale price of at
least $5,000,000 and (ii) the total number of Registrable Securities held by the
Holder at such time; provided, further, that unless otherwise approved by the
Board, the Company shall not be obligated to file a Registration Statement
relating to any registration request under this Section 3(a) within a period of
ninety (90) days after the effective date of any other registration statement of
the Company (other than a registration statement (i) on Form S-4, Form S-8 or
any successor forms thereto or (ii) filed solely in connection with an exchange
offer or any employee benefit or dividend reinvestment plan). The Holder may, in
connection with any Demand Registration it requests that is a Short-Form
Registration, require the Company to file such Registration Statement with the
SEC in accordance with and pursuant to Rule 415 under the Securities Act
including, if the Company is then eligible, as an automatic shelf registration.
Following receipt of a Demand Notice for a Demand Registration in accordance
with this Section 3(a), the Company shall cause to be filed a Registration
Statement as promptly as practicable (but not later than seventy-five (75) days
after the Demand Notice is delivered, in the case of a Long-Form Registration,
and forty-five (45) days after the Demand Notice is delivered, in the case of a
Short-Form Registration) and shall use its reasonable best efforts to cause such
Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof (but not later than one hundred
and five (105) days after the Demand Notice is delivered, in the case of a
Long-Form Registration, and seventy-five(75) days after the Demand Notice is
delivered, in the case of a Short-Form Registration). If the Company has an
effective Registration Statement at the time a Demand Notice is received, the
Company may, to the extent it elects and is permitted by applicable law, satisfy
its obligation to file a Registration Statement pursuant to this Section 3 by
filing a supplement to the Prospectus contained in such Registration Statement
that covers the offer and sale of the Registrable Securities requested by the
Holder.


No Demand Registration shall be deemed to have occurred for purposes of this
Section 3 if (i) the Registration Statement relating thereto does not become
effective, (ii) the Registration Statement relating thereto is not maintained
effective for the period required pursuant to this Section 3, (iii) the offering
of the Registrable Securities pursuant to such Registration Statement is subject
to a stop order, injunction, or similar order or requirement of the SEC during
such period, (iv) more than twenty-percent (20%) of the Registrable Securities
of the Holder requested to be included in such registration are not so included
pursuant to Section 3(b), or (v) in the event of an underwritten offering, the
conditions to closing specified in the purchase agreement or underwriting

3

--------------------------------------------------------------------------------




agreement entered into in connection with such registration are not satisfied or
waived other than by reason of a material default or breach by the Holder;
provided, however, in each case, that the Holder shall be entitled to an
additional Demand Registration in lieu thereof.
All requests made pursuant to this Section 3 shall specify the number of
Registrable Securities to be registered and the number of shares of Capital
Stock to be issued (but no less than the minimum number of shares to be
registered as set forth herein), and the intended methods of disposition
thereof.
The Company shall be required to maintain the effectiveness of the Registration
Statement with respect to any Demand Registration (including the preparation and
filing of any amendments and supplements necessary for that purpose) until the
earlier of (x) the date on which the sale of all of the Registrable Securities
registered under the Registration Statement is consummated and (y) two years (in
the event of a Short-Form Registration) or one year (in the event of a Long-Form
Registration) after (A) the effective date of the Registration Statement (in the
case of a Long-Form Registration Statement) or (B) the date on which the Company
supplements the Registration Statement for the offering described in the
applicable Registration Notice (in the case of a Short-Form Registration
Statement); provided, however, that such period shall be extended for a period
of time equal to the period the Holder refrains from selling any securities
included in such Registration Statement at the request of the Company or an
underwriter of the Company pursuant to any of the provisions of this Agreement.
(b)Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in a firm commitment
underwritten offering, and the managing underwriter or underwriters advise the
Company and/or the Holder in writing that in its reasonable view the total
number or dollar amount of one or more class or series of Registrable Securities
proposed to be sold in such offering (including securities proposed to be
included by other holders of securities entitled to include securities in such
Registration Statement pursuant to incidental or piggyback registration rights)
exceeds the number of Registrable Securities that can be sold in such offering
without adversely affecting the success of such offering, then there shall be
included in such firm commitment underwritten offering the number or dollar
amount of Registrable Securities of such class or series that in the good faith
opinion of such managing underwriter can be sold without adversely affecting
such offering, and such number of Registrable Securities shall be allocated as
follows:


(i)
first, to the Holder;



(ii)
second, to the Company, the number of securities requested by the Company for
inclusion in such offering; and



(iii)
third, to any other Persons, other shares of Capital Stock requested by such
other Persons for inclusion in such offering pursuant to any other registration
rights granted by the Company.



(c)Postponement or Suspension of Demand Registration. The Company, with the
approval of the Board, shall be entitled to postpone (but not more than once in
any twelve-month period), for a reasonable period of time not in excess of
ninety (90) days, the filing of a Registration Statement or suspend the use of
an effective Registration Statement for such period of time if the Company
delivers to the Holder a certificate signed by either the chief executive
officer or the chief financial officer of the Company certifying that, in the
good faith judgment of the Board, such registration and offering (i) would
reasonably be expected to materially adversely affect or materially interfere
with any bona fide and reasonably imminent material financing or other material
transaction of the Company under consideration by the Company or (ii) would
require public disclosure of material information that has not been disclosed to
the public, which information (A) would be required to be disclosed in any
Registration Statement so that such Registration Statement would not be
materially misleading, (B) would not be required to be disclosed at such time
but for the filing, effectiveness or continued use of such Registration
Statement, and (C) the premature disclosure of which would reasonably be
expected to materially adversely affect the Company. Such certificate shall be
delivered by the Company promptly after the delivery of the Demand Notice with
respect to such Demand Registration (or at such other applicable time with
respect to an effective Registration Statement) and shall contain a statement in
reasonable detail of the reasons for such postponement or suspension and an
approximation of the anticipated delay or length of suspension. The Holder shall
keep the information contained in such certificate confidential subject to the
same terms set forth in Section 5(o) and, if the certificate relates to the
suspension of use of an effective Registration Statement, shall discontinue
sales under the Registration Statement. If the Company shall so postpone the
filing of a Registration Statement, the Holder shall have the right to withdraw
the request for registration by giving written notice to the Company within
twenty (20) days of the anticipated termination date of the postponement period,
as provided in the certificate delivered to the Holder. The Company shall
promptly notify the Holder of the expiration of any period during which it
exercised its rights under this Section 3(c). In the event that the Company
exercises its rights under this Section 3(c), it shall, as promptly as
practicable following the expiration of the applicable deferral or suspension
period, file or update and

4

--------------------------------------------------------------------------------




use its reasonable best efforts to cause the effectiveness or continued
effectiveness of the applicable deferred or suspended Registration Statement.


(d)Cancellation of a Demand Registration. The Holder, in connection with an
offering pursuant to this Section 3, shall have the right to notify the Company
that it has determined that the Registration Statement filed in connection with
such offering be abandoned or withdrawn, in which event the Company shall
abandon or withdraw such Registration Statement. In such case, the Holder shall
be entitled to an additional Demand Registration in lieu thereof.


(e)Number of Demand Notices. Subject to the other provisions of this Section 3
(including Sections 3(a) and (d)), in connection with the provisions of this
Section 3, the Holder shall have the right to request three (3) Demand
Registrations.


(f)Registration Statement Form. If any registration requested pursuant to this
Section 3 that is proposed by the Company to be effected by the filing of a
Registration Statement on Form S-3 (or any successor or similar short-form
registration statement) shall be in connection with an underwritten Public
Offering, and if the managing underwriter shall advise the Company in writing
that, in its reasonable opinion, the use of another form of Registration
Statement is of material importance to the success of such proposed offering or
is otherwise required by applicable law, then such registration shall be
effected on such other form.


4. Restrictions on Public Sale by Holders of Registrable Securities. Each holder
of Registrable Securities agrees, if requested (pursuant to a written notice) by
the managing underwriter or underwriters in an underwritten offering pursuant to
a Demand Registration, not to effect any public sale or distribution of any
shares of Common Stock (except as part of such underwritten offering), including
a sale pursuant to Rule 144 or any swap or other economic arrangement that
transfers to another Person any of the economic consequences of owning shares of
Common Stock, or to give any Demand Notice during the period commencing on the
date of the request (which shall be no earlier than fourteen (14) days prior to
the expected “pricing” of such offering) and continuing for not more than ninety
(90) days after the date of the Prospectus relating to such offering (or final
Prospectus supplement if such offering is made pursuant to a shelf registration
statement), pursuant to which such offering shall be made, plus an extension
period, which shall be no longer than thirty-four (34) days, as may be proposed
by the managing underwriter to address FINRA regulations regarding the
publishing of research, or such lesser period as is required by the managing
underwriter. The Company shall be responsible for negotiating all “lock-up”
agreements with the underwriters, which agreements shall be on customary terms,
and each holder of Registrable Securities shall be subject to substantially
similar terms (in a proportionate manner) thereunder. The Company shall give
each holder of Registrable Securities a reasonable opportunity to review and
comment on such “lock-up” agreements (other than any terms or provisions therein
relating to the duration of the lock-up period) and shall use reasonable best
efforts to incorporate any such comments. Subject to the foregoing provisions of
this Section 4, each holder of Registrable Securities shall be required to
execute the form so negotiated if (and only if) each director and each executive
officer of the Company also executes such form. Notwithstanding anything to the
contrary set forth herein, in the event that the Company or underwriters release
any holder of Registrable Securities or any director or executive officer of the
Company that is party to a “lock-up” agreement from any or all of such party’s
obligations thereunder, all holders of Registrable Securities shall be similarly
released from their obligations thereunder in the same manner and to the same
extent as such released party, and each “lock-up” agreement shall contain a
provision to such effect.


5. Registration Procedures. If and whenever the Company is required to effect
the registration of any Registrable Securities under the Securities Act as
provided in Section 3, the Company shall effect such registration to permit the
sale of such Registrable Securities in accordance with the intended method or
methods of disposition thereof, and pursuant thereto the Company shall cooperate
in the sale of the securities and shall, as expeditiously as possible:


(a)prepare and file, within the time frames set forth in Section 3, with the SEC
a Registration Statement or Registration Statements on such form(s) as shall be
available for the sale of the Registrable Securities by the holders thereof or
by the Company in accordance with the intended method or methods of distribution
thereof, make all required filings by the Company with FINRA and use reasonable
best efforts to cause such Registration Statement to become effective within the
time frames set forth in Section 3 and to remain effective as provided herein;
provided, however, that before filing a Registration Statement or Prospectus or
any amendments or supplements thereto (including documents that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall furnish or otherwise make available to the holders of the Registrable
Securities covered by such Registration Statement and their counsel and the
managing underwriters, if any, copies of all such documents proposed to be filed
(including exhibits thereto), which documents will be subject to the review and
reasonable comment of such holders and counsel, and such other documents
reasonably requested by such holders and counsel, including any comment letter
from the SEC and any documents incorporated by reference therein, and, if
requested by such holders or counsel, provide such holders and counsel
reasonable opportunity to participate in the preparation of such Registration
Statement and each Prospectus included therein and such other opportunities to
conduct a reasonable investigation within the meaning of the Securities Act,
including reasonable access to the Company’s books and records, officers,
accountants and other advisors; and the Company shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto
(including such documents that,

5

--------------------------------------------------------------------------------




upon filing, would be incorporated or deemed to be incorporated by reference
therein) with respect to a Demand Registration to which the Holder or its
counsel, or the managing underwriters, if any, shall reasonably object, in
writing, on a timely basis, unless, in the reasonable opinion of counsel for the
Company, such filing is necessary to comply with applicable law or regulation;


(b)prepare and file with the SEC such amendments, post-effective amendments and
supplements to each Registration Statement and the Prospectus used in connection
therewith, and such Exchange Act reports as may be reasonably requested by the
holders of Registrable Securities or their respective counsel or necessary to
keep such Registration Statement continuously effective during the period
provided herein and comply in all material respects with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement; and cause the related Prospectus to be supplemented by
any Prospectus supplement as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of the securities covered by
such Registration Statement, and as so supplemented to be filed pursuant to Rule
424 (or any similar provisions then in force) under the Securities Act;
provided, that if the Company prepares any such amendments, post-effective
amendments or supplements to a Registration Statement or Prospectus or any such
Exchange Act report, the holders of Registrable Securities and their respective
counsel shall have a reasonable period of time prior to the filing thereof in
which to review and comment thereon, which period shall, in any event, be no
less than five (5) Business Days;


(c)notify each selling holder of Registrable Securities, its counsel and the
managing underwriters, if any, promptly (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
Governmental Authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the Company has reason to believe that the representations and warranties
of the Company contained in any agreement (including any underwriting agreement)
contemplated by Section 5(n) below cease to be true and correct, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose, and (vi) if the Company has knowledge of the
occurrence of any event that makes any statement made in such Registration
Statement or related Prospectus, any amendment or supplement thereto, or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in such
Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (which notice shall notify the selling holders of the occurrence of
such an event and need not provide additional information regarding such event
to the extent such information would constitute material non-public
information);


(d)use its reasonable best efforts to prevent the entry of or obtain the
withdrawal of any order suspending the effectiveness of a Registration
Statement, or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction at the earliest date reasonably practicable;


(e)if requested by the managing underwriters, if any, or the holders of a
majority of the then outstanding Registrable Securities being sold in connection
with an underwritten offering, promptly include in a Prospectus supplement or
post-effective amendment such information as the managing underwriters, if any,
and such holders may reasonably request in order to permit or facilitate the
intended method of distribution of such securities and make all required filings
of such Prospectus supplement or such post-effective amendment as soon as
practicable after the Company has received such request; provided, however, that
the Company shall not be required to take any actions under this Section 5(e)
that are not, in the opinion of counsel for the Company, in compliance with
applicable law or regulation;


(f)furnish or make available to each selling holder of Registrable Securities,
its counsel and each managing underwriter, if any, without charge, at least one
conformed copy of the Registration Statement, the Prospectus and Prospectus
supplements, if applicable, and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such holder, counsel or underwriter); provided, that the
Company may furnish or make available any such documents in electronic format;


(g)deliver to each selling holder of Registrable Securities, its counsel, and
the underwriters, if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus) and each amendment or
supplement thereto as such Persons may reasonably request from time to time in
connection with the distribution of the Registrable Securities; provided,
however, that the Company may furnish or make available any such documents in
electronic format; and the Company, subject

6

--------------------------------------------------------------------------------




to the last paragraph of this Section 5, hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
holders of Registrable Securities and the underwriters, if any, in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any such amendment or supplement thereto in accordance with this
Agreement;


(h)prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling holders of
Registrable Securities, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as any seller or underwriter reasonably requests in writing and to keep
each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
and to take any other action that may be necessary or advisable to enable such
holders of Registrable Securities to consummate the disposition of such
Registrable Securities in such jurisdiction; provided, however, that the Company
will not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify or (ii) take any action that
would subject it to general service of process or taxation in any such
jurisdiction where it is not then so subject;


(i)cooperate with the selling holders of Registrable Securities and the managing
underwriters, if any, to facilitate the timely preparation and delivery of
certificates (not bearing any legends) representing Registrable Securities to be
sold after receiving written representations from each holder of such
Registrable Securities that the Registrable Securities represented by the
certificates so delivered by such holder will be transferred in accordance with
the Registration Statement, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
or holders may request at least five (5) Business Days prior to any sale of
Registrable Securities in a firm commitment public offering, but in any other
such sale, within ten (10) Business Days prior to having to issue the
securities;


(j)use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental agencies or authorities within the United States as may be
necessary or advisable to enable the seller or sellers of such Registrable
Securities or the underwriters, if any, to consummate the disposition of such
Registrable Securities, except as may be required solely as a consequence of the
nature of such selling holder’s business, in which case the Company will
cooperate in all reasonable respects with the filing of such Registration
Statement and the granting of such approvals;


(k)promptly upon the occurrence of, and its knowledge of, any event contemplated
by Sections 5(c)(ii) or (vi) above, prepare a supplement or post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities being sold thereunder, such
Prospectus responds to such comments or requests for amendments, will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading and as
such Registration Statement responds to such comments or request for amendments,
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, not misleading;


(l)provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement;


(m)use its reasonable best efforts to cause all shares of Registrable Securities
covered by such Registration Statement to be listed or authorized for quotation
or trading on a national securities exchange or automated quotation system if
shares of the particular class of Registrable Securities are at that time
listed, quoted or traded on such exchange or automated quotation system, as the
case may be, prior to the effectiveness of such Registration Statement;


(n)in connection with any underwritten offering, (i) enter into such agreements
(including an underwriting agreement in form, scope and substance as is
customary in underwritten offerings) and take all such other actions reasonably
requested by the holders of a majority of the Registrable Securities being sold
in connection therewith (including those reasonably requested by the managing
underwriters, if any) to expedite or facilitate the disposition of Registrable
Securities in such underwritten offering whether or not an underwriting
agreement is entered into and whether or not the registration is an underwritten
registration, (ii) make such representations and warranties to the holders of
such Registrable Securities and the underwriters, if any, with respect to the
business of the Company and its Subsidiaries, and the Registration Statement,
Prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings, and, if true, confirm
the same if and when requested, (iii) use its reasonable best efforts to furnish
to the selling holders of such Registrable Securities and the underwriters for
such underwritten offering, opinions and

7

--------------------------------------------------------------------------------




Rule 10b-5 letters of outside counsel to the Company and updates thereof (which
counsel and its opinions and letters (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, if any, and counsels to
the selling holders of the Registrable Securities), addressed to each selling
holder of Registrable Securities and each of the underwriters, if any, covering
the matters customarily covered in opinions requested in underwritten offerings
and such other matters as may be reasonably requested by such counsel and
underwriters, (iv) use its reasonable best efforts to obtain “cold comfort”
letters and updates thereof from the independent certified public accountants of
the Company (and, if necessary, any other independent certified public
accountants of any Subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) who have certified the financial
statements included in such Registration Statement, addressed to each selling
holder of Registrable Securities (unless such accountants shall be prohibited
from so addressing such letters by applicable standards of the accounting
profession) and each of the underwriters, if any, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings, (v) if an
underwriting agreement is entered into, the same shall contain indemnification
and contribution provisions and procedures substantially to the effect set forth
in Section 7 with respect to all parties to be indemnified pursuant to said
Section except as otherwise approved by the Board, and (vi) deliver such
documents and certificates as may be reasonably requested by the holders of a
majority of the Registrable Securities being sold pursuant to such Registration
Statement, their counsel and the managing underwriters, if any, to evidence the
continued validity of the representations and warranties made pursuant to
Section 5(n)(ii) above and to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company. The above shall be done at each closing under such underwriting or
similar agreement (or at such other time as may be required thereunder), or as
and to the extent required thereunder;


(o)make available for inspection by a representative of the selling holders of
Registrable Securities, any underwriter participating in any such disposition of
Registrable Securities, if any, and any attorneys or accountants retained by
such selling holders or underwriter, at the offices where normally kept, during
reasonable business hours, financial and other records, pertinent corporate
documents and properties of the Company and its Subsidiaries, and cause the
officers, directors and employees of the Company and its Subsidiaries to supply
all information, in each case, reasonably requested by any such representative,
underwriter, attorney or accountant in connection with such Registration
Statement; provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Persons unless (i) disclosure of such information is
required by court or administrative order, (ii) disclosure of such information,
in the opinion of counsel to such Person, is required by law or applicable legal
process, or (iii) such information becomes generally available to the public
other than as a result of a non-permitted disclosure or failure to safeguard by
such Person. In the case of a proposed disclosure pursuant to (i) or (ii) above,
such Person shall, to the extent legally permissible, be required to give the
Company written notice of the proposed disclosure prior to such disclosure and,
if requested by the Company, assist the Company, at the Company’s expense, in
seeking to prevent or limit the proposed disclosure. Without limiting the
foregoing, no such information shall be used by such Person as the basis for any
market transactions in securities of the Company or its Subsidiaries in
violation of law;


(p)in connection with any underwritten offering, cause its officers to use their
reasonable best efforts to support the marketing of the Registrable Securities
covered by the Registration Statement (including participation in “road shows”)
taking into account the Company’s business needs;


(q)cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;


(r)use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC, and make available as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months, but not more
than eighteen months, beginning with the first month after the effective date of
the applicable Registration Statement, which earnings statement shall satisfy
the provisions of Section 10(a) of the Securities Act and Rule 158 thereunder;


(s)keep counsel to the holder(s) of Registrable Securities reasonably apprised
as to the intention and progress of the Company with respect to any Registration
Statement hereunder, including by providing such counsel with copies of all
written correspondence with the SEC in connection with any Registration
Statement or Prospectus filed hereunder; and


(t)use its reasonable best efforts to take all other steps necessary to expedite
or facilitate the registration and disposition of the Registrable Shares
contemplated hereby.


The Company may require each holder of Registrable Securities that has requested
to have securities registered pursuant to Section 3 to furnish to the Company in
writing such information in connection with such registration or sale regarding
such seller and the distribution of such Registrable Securities as the Company
may, from time to time, reasonably request in writing and, if the failure by any
such holder to timely provide such information would, in the opinion of the
Company’s outside counsel,

8

--------------------------------------------------------------------------------




make the inclusion of the Registrable Securities of such holder in such
registration or sale unlawful, the Company may exclude from such registration or
sale the Registrable Securities of such holder.
The Company shall not file any Registration Statement with respect to any
Registrable Securities, or any Prospectus used in connection therewith, and
shall not file or make any amendment to any such Registration Statement or any
amendment of or supplement to any such Prospectus, that refers to any holder of
Registrable Securities covered thereby by name, or otherwise identifies such
holder as the holder of any securities of the Company, without the consent of
such holder, such consent not to be unreasonably withheld, conditioned or
delayed, unless and to the extent such disclosure is required by law or
regulation, in which case the Company shall provide written notice to such
holder no less than five (5) Business Days prior to the filing of such
Registration Statement or any amendment to any such Registration Statement or
any Prospectus used in connection therewith or any amendment of or supplement to
any such Prospectus.
Each holder of Registrable Securities agrees, if such holder has Registrable
Securities covered by a Registration Statement, that, upon receipt of any notice
from the Company of the occurrence of any event of the kind described in
Sections 5(c)(ii), 5(c)(iii), 5(c)(iv) or 5(c)(v), such holder will forthwith
discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 5(k), or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the holder is required to discontinue disposition of such
securities.
6. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company (including (a) all registration
and filing fees (including fees and expenses with respect to (i) filings
required to be made with the SEC, all applicable securities exchanges and/or
FINRA and (ii) compliance with securities or “blue sky” laws, including any fees
and disbursements of counsel for the underwriters in connection with “blue sky”
qualifications of the Registrable Securities pursuant to Section 5(h)), (b)
printing expenses (including expenses of printing certificates for Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing Prospectuses if the printing of Prospectuses is requested by the
managing underwriters, if any, or by the holders of a majority of the
Registrable Securities included in any Registration Statement), (c) messenger,
telephone and delivery expenses of the Company, (d) fees and disbursements of
counsel for the Company, (e) expenses of the Company incurred in connection with
any “road show” and (f) fees and disbursements of all independent certified
public accountants referred to in Section 5(n)(iii) (including the expenses of
any “cold comfort” letters required by this Agreement) and any other Persons,
including special experts retained by the Company) shall be paid by the Company.
In addition, the Company shall pay its internal expenses (including all salaries
and expenses of its officers and employees performing legal or accounting
duties), the expense of any annual audit, the fees and expenses incurred in
connection with the listing of the securities to be registered on any securities
exchange on which similar securities issued by the Company are then listed and
rating agency fees and the fees and expenses of any Person, including special
experts, retained by the Company.


The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any holder of Registrable Securities or by any underwriter
(except as set forth in clause (a) of the first paragraph of this Section 6),
(ii) any underwriter’s fees (including discounts, commissions or fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals) relating to the distribution of the Registrable Securities by
Holder, (iii) subject to Section 7, any other expenses of the holders of
Registrable Securities not specifically required to be paid by the Company
pursuant to the first paragraph of this Section 6, or (iv) any expenses incurred
in connection with any offering of Registrable Securities proposed to be
registered by a holder of Registrable Securities at such time when such
Registrable Securities may be sold without limitation pursuant to Rule 144.
7. Indemnification.


(a)Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by applicable
law, each holder of Registrable Securities whose Registrable Securities are
covered by a Registration Statement or Prospectus, the officers, directors,
partners, members, managers, shareholders, accountants, attorneys, agents and
employees of each of them, each Person who controls each such holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents and employees of each such controlling Person,
each underwriter, if any, and each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) such
underwriter, from and against any and all losses, claims, damages, liabilities,
costs (including costs of preparation and reasonable attorneys’ fees and any
legal or other fees or expenses incurred by such party in connection with any
investigation or Proceeding), expenses, judgments,

9

--------------------------------------------------------------------------------




fines, penalties, charges and amounts paid in settlement or Proceedings in
respect thereof (collectively, “Losses”), as incurred, arising out of or based
upon any untrue statement (or alleged untrue statement) of a material fact
contained in any Registration Statement, disclosure package, Prospectus,
offering circular, or other document (including any related Registration
Statement, notification, or the like) or any amendment thereof or supplement
thereto or any document incorporated by reference therein) incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act, the Exchange Act, any state securities law, or
any rule or regulation thereunder applicable to the Company and (without
limitation of the preceding portions of this Section 7(a)) will reimburse each
such holder, each of its officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees and each Person who
controls each such holder and the officers, directors, partners, members,
managers, shareholders, accountants, attorneys, agents and employees of each
such controlling Person, each such underwriter, and each Person who controls any
such underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such Losses;
provided, that the Company shall not be liable in any such case to the extent
that any such Losses arise out of or is based on any untrue statement or
omission by such holder or underwriter, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Registration Statement, disclosure package, Prospectus, offering
circular or any amendment thereof or supplement thereto, or any document
incorporated by reference therein or other document in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such holder or underwriter expressly for use therein. It is agreed that the
indemnity agreement contained in this Section 7(a) shall not apply to amounts
paid in settlement of any such Losses (or Proceedings in respect thereof) if
such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld, conditioned or delayed).


(b)Indemnification by Holder of Registrable Securities. Each holder of
Registrable Securities whose Registrable Securities are covered by a
Registration Statement or Prospectus shall, without limitation as to time,
indemnify and hold harmless, to the fullest extent permitted by law, severally
and not jointly with any other holders of Registrable Securities, the Company,
its officers, directors, partners, members, managers, shareholders, accountants,
attorneys, agents and employees and each Person who controls the Company (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act) and the officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents, employees of each such controlling Person, from
and against all Losses arising out of or based on any untrue statement of a
material fact contained in any such Registration Statement, Prospectus, offering
circular, or other document, or any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and to (without limitation of the portions of this Section 7(b))
reimburse the Company, its officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees and each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) and the officers, directors, partners, members,
managers, shareholders, accountants, attorneys, agents, employees of each such
controlling Person for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such Losses, in each case to the
extent, but only to the extent, that such untrue statement or omission is made
in such Registration Statement, Prospectus, offering circular, or other document
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of such holder expressly for use in such Registration
Statement, Prospectus, offering circular or other document; provided, however,
that the obligations of such holder hereunder shall not apply to amounts paid in
settlement of any such Loss (or Proceedings in respect thereof) if such
settlement is effected without the consent of such holder (which consent shall
not be unreasonably withheld, conditioned or delayed); and provided, further,
that the liability of such holder of Registrable Securities shall be limited to
the net proceeds received by such selling holder from the sale of Registrable
Securities covered by such Registration Statement.


(c)Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnification pursuant to Section 7(a) or Section 7(b) (an “Indemnified
Party”), such Indemnified Party shall give prompt notice to the party from which
such indemnity is sought (the “Indemnifying Party”) of any claim or of the
commencement of any Proceeding with respect to which such Indemnified Party
seeks indemnification or contribution pursuant hereto; provided, however, that
the delay or failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any obligation or liability except to the extent that
the Indemnifying Party has been materially prejudiced by such delay or failure.
The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party promptly after the receipt of written notice from
such Indemnified Party of such claim or Proceeding, to assume, at the
Indemnifying Party’s expense, the defense of any such claim or Proceeding, with
counsel reasonably satisfactory to such Indemnified Party; provided, however,
that an Indemnified Party shall have the right to employ separate counsel in any
such claim or Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless: (i) the Indemnifying Party agrees to pay such fees and expenses; (ii)
the Indemnifying Party fails promptly to assume such defense, or in any event
within thirty (30) days of receiving such written notice from such Indemnified
Party; (iii) the Indemnified Party reasonably concludes, based on the advice of
counsel, that a conflict of interest exists between the Indemnifying Party and
the Indemnified Party in the defense of such claim or Proceeding; or (iv) the
Indemnifying Party fails to employ counsel reasonably satisfactory to such
Indemnified Party, in which case the Indemnified Party shall have the right to
employ separate counsel and to assume the defense of such claim or Proceeding at
the

10

--------------------------------------------------------------------------------




Indemnifying Party’s expense; provided, further, however, that the Indemnifying
Party shall not, in connection with any one such claim or Proceeding or separate
but substantially similar or related claims or Proceedings in the same
jurisdiction, arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one firm of attorneys (together
with appropriate local counsel) at any time for all of the Indemnified Parties
(unless there is an actual conflict of interest between one or more of the
Indemnified Parties and the Indemnifying Party has been notified in writing of
such conflict, in which case such conflicted Indemnified Parties or group of
conflicted Indemnified Parties (as the case may be) may be represented by
separate counsel, the fees and expenses of whom shall be borne by the
Indemnifying Party), or for fees and expenses that are not reasonable. Whether
or not such defense is assumed by the Indemnifying Party, such Indemnifying
Party will not be subject to any liability for any settlement made without its
consent (but such consent will not be unreasonably withheld, conditioned or
delayed). The Indemnifying Party shall not consent to entry of any judgment or
enter into any settlement that (x) does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release, in form and substance reasonably satisfactory to the Indemnified Party,
from all liability in respect of such claim or litigation for which such
Indemnified Party would be entitled to indemnification hereunder or (y) involves
the imposition of equitable remedies or any obligations on the Indemnified Party
or materially adversely affects such Indemnified Party other than as a result of
financial obligations for which such Indemnified Party would be entitled to
indemnification hereunder.


(d)Contribution. If the indemnification provided for in this Section 7 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Indemnifying Party, on the one hand, and such Indemnified Party, on the other
hand, from the sale of the Registrable Securities covered by such Registration
Statement, or (ii) if the allocation provided by the foregoing clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Party, on the other hand, in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party, on the one hand,
and Indemnified Party, on the other hand, shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made (or omitted) by, or relates to information
supplied by, such Indemnifying Party or Indemnified Party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent any such action, statement or omission. The Parties agree that it would
not be just and equitable if contribution pursuant to this Section 7(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding sentence. Notwithstanding the provisions of this Section 7(d), an
Indemnifying Party that is a selling holder of Registrable Securities shall not
be required to contribute any amount in excess of the amount that such
Indemnifying Party has otherwise been, or would otherwise be, required to pay
pursuant to Section 7(b) by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 12(g) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.


(e)Miscellaneous. To the extent that any of the holders is, or would be expected
to be, deemed to be an underwriter of Registrable Securities pursuant to any SEC
comments or policies or any court of law or otherwise, the Company agrees that
(A) the indemnification and contribution provisions contained in this Section 7
shall be applicable to the benefit of such holder in its role as deemed
underwriter in addition to its capacity as a holder (so long as the amount for
which any other holder is or becomes responsible does not exceed the amount for
which such holder would be responsible if the holder were not deemed to be an
underwriter of Registrable Securities) and (B) such holder and its
representatives shall be entitled to conduct the due diligence which would
normally be conducted in connection with an offering of securities registered
under the Securities Act, including receipt of customary opinions, Rule 10b-5
letters and comfort letters.


8. Rule 144. The Company shall (i) use reasonable best efforts to file the
reports required to be filed by it under the Securities Act and the Exchange Act
in a timely manner (or, if the Company is not required to file such reports,
upon the request of any holder of Registrable Securities, make publicly
available such information), (ii) take such further action as any holder of
Registrable Securities may reasonably request to permit sales of Registrable
Securities pursuant to Rule 144, and (iii) promptly furnish to each holder of
Registrable Securities forthwith upon written request, (x) a written statement
by the Company as to its compliance with the reporting requirements of Rule 144,
the Securities Act and the Exchange Act, (y) a copy of the most recent annual or
quarterly report of the Company, and (z) such other reports and documents so
filed by the Company as such holder may reasonably request in availing itself of
Rule 144, all to the extent required from time to time to enable such holder to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144. Upon the request of any
holder of Registrable Securities, the Company shall deliver to such holder a
written statement as to whether it has complied with such requirements and, if
not, the specifics thereof.


9. Underwritten Registrations; Registration Participation Requirements.

11

--------------------------------------------------------------------------------




(a)If the Holder intends to distribute the Registrable Securities covered by a
Registration Statement by means of an underwritten offering, it shall so advise
the Company in the Demand Notice. In connection with such underwritten offering,
the investment banker(s) and managing underwriter(s) shall be selected by the
Holder, which selection shall be subject to approval by the Company, such
approval not to be unreasonably withheld, conditioned or delayed. In such case,
the Company shall enter into an underwriting agreement in customary form with
the underwriter(s) selected for such underwriting, and the Company shall prepare
or, if necessary, amend and supplement the Registration Statement for purposes
of such underwriting.
(b)No Person may participate in any such underwriting unless (i) the Holder has
given its prior written consent to the participation of such Person in such
underwriting, (ii) such Person agrees to sell the equity securities it desires
to have covered by a Registration Statement on the basis provided in any
underwriting arrangements in customary form and (iii) such Person completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements in customary form and other documents required under the terms of
such underwriting arrangements; provided, that (A) such Person shall not be
required to make any representations or warranties other than those related to
title and ownership of such Person’s Registrable Securities being sold and as to
the accuracy and completeness of statements made in a Registration Statement,
Prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Company or the managing
underwriter by such Person pertaining exclusively to such Person expressly for
use therein, (B) such Person shall not be required to sell more than the number
of equity securities that such Person has requested to include in any
registration, and (C) if such Person disapproves of the terms of the
underwriting, such Person may elect, prior to the effective date of the
registration statement filed in connection with such registration, to withdraw
therefrom by written notice to the Company, the managing underwriters and the
Holder; provided, however, that such Person shall not be permitted to withdraw
from such registration after the inclusion of an offering price range in any
applicable registration statement if, in the good faith opinion of the managing
underwriter(s), such withdrawal would adversely affect the success or the
offering price of the securities to be sold pursuant to such registration.


10. Miscellaneous.


(a)Amendments and Waivers. Except as otherwise expressly provided herein, this
Agreement may be amended, modified or supplemented, and any provision hereof may
be waived, only by a written instrument duly executed by (i) the Company and the
Holder, in the case of an amendment, modification or supplement or (ii) the
Party against whom enforcement of such waiver is sought, in the case of a
waiver.


(b)Notices. Except as otherwise expressly provided in this Agreement, all
notices, requests and other communications to any Party hereunder shall be in
writing (including a facsimile or similar writing) and shall be given to such
Party at the address or facsimile number specified on the signature pages hereto
or as such Party shall hereafter specify for the purpose by notice to the other
Parties. Each such notice, request or other communication shall be effective (A)
if personally delivered, on the date of such delivery, (B) if given by
facsimile, at the time such facsimile is transmitted and the appropriate
confirmation is received, (C) if delivered by an internationally-recognized
overnight courier, with receipt signature waived by the sender, on the next
Business Day after the date when sent, (D) if delivered by registered or
certified mail, with receipt signature waived by the sender, three (3) Business
Days after such communication is deposited in the mails with first-class postage
prepaid, addressed as aforesaid, or (E) if sent by e-mail, the date sent
(unless, in the case of delivery by e-mail, the sender receives an automatic
message from the server of the intended recipient indicating that the applicable
notice or communication has not been received by such intended recipient or
delivery thereof is delayed for any reason whatsoever).


(c)Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.


(d)Successors and Assigns. Except for an assignment (i) by operation of law or
(ii) by the Holder to a transferee of the Warrant or any Registrable Securities
(other than pursuant to a Registration Statement or Rule 144), this Agreement
and the rights granted hereunder may not be assigned by either Party; provided
that, in the case of an assignment within the meaning of clause (ii) above, (x)
the Party assigning such rights shall give the Company notice at or prior to the
time of such assignment stating the name and address of the assignee and
identifying the securities with respect to which the rights under this Agreement
are to be assigned and (y) any such assignee shall execute a Joinder Agreement
substantially in the form attached hereto as Exhibit A prior to or
contemporaneously with such assignment. The covenants and agreements herein
contained shall inure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.


(e)Nonwaiver. No course of dealing or any delay or failure to exercise any right
hereunder on the part of either Party shall operate as a waiver of such right or
otherwise prejudice such Party’s rights, powers or remedies.


(f)Entire Agreement. This Agreement (together with the Warrant) contains the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes and replaces all other prior agreements, written or oral, among
the Parties

12

--------------------------------------------------------------------------------




with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts (including by PDF or facsimile), each one of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.


(g)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT.


(h)Headings. The heading references herein are for convenience purposes only and
shall not be deemed to limit or affect any of the provisions hereof.


(i)Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (i) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (ii) the remainder of this Agreement and the application of such provision
to other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.


(Signature Page Follows)





13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Registration Rights Agreement
as of the date first written above.




UNIVERSAL ELECTRONICS INC.
 
 
 
/s/ Bryan M. Hackworth
Bryan M. Hackworth
Senior Vice President and Chief Financial Officer
 
 
 
Address for notice:
 
 
 
 
 
Universal Electronics Inc.
201 E. Sandpointe Avenue, Suite 800
Santa Ana CA 92707
 
 
Attn: Legal Department
Legal@uei.com
 
 





COMCAST CORPORATION
 
 
 
/s/ Robert Eatroff
Robert Eatroff
EVP, Global Corporate Development & Strategy
 
 
 
Address for notice:
 
 
 
 
 
Comcast Corporation
 
 
One Comcast Center
 
 
Philadelphia, PA 19103
 
 
Attn.: General Counsel
 
 
Facsimile: (215) 286-7794




14

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF JOINDER AGREEMENT


This JOINDER AGREEMENT (the “Joinder Agreement”) is made and entered into as of
__, by and among Universal Electronics Inc., a Delaware corporation (the
“Company”), and the undersigned (the “Joining Stockholder(s)”), and relates to
that certain Registration Rights Agreement, dated as of March 9, 2016 (as
amended from time to time, the “Registration Rights Agreement”), by and between
the Company and Comcast Corporation, a Pennsylvania corporation. Capitalized
terms used and not defined herein shall have the meanings ascribed to such terms
in the Registration Rights Agreement.
WHEREAS, the Joining Stockholder(s) [is][are] acquiring shares of the common
stock, par value $0.01 per share, of the Company and in connection therewith the
Company has agreed to grant certain registration rights to such Joining
Stockholder(s) as provided for in the Registration Rights Agreement; and
WHEREAS, the Joining Stockholder(s) [has][have] agreed to become a party to the
Registration Rights Agreement on the terms set forth herein.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1. Agreement to be Bound. [Each][The] Joining Stockholder agrees that, upon the
execution of this Joinder Agreement, such Joining Stockholder shall become a
party to the Registration Rights Agreement and shall be fully bound by, and
subject to, all of the covenants, terms and conditions of the Registration
Rights Agreement. [Each][The] Joining Stockholder agrees that such Joining
Stockholder shall only be entitled to such rights and benefits under the
Registration Rights Agreement as those to which such Joining Stockholder’s
transferor was entitled.
2. Notices. The address, facsimile number and email address to which notices
delivered pursuant to the Registration Rights Agreement may be sent to the
Joining Stockholder(s) is as included on the signature page hereto.
3. Binding Effect. This Joinder Agreement shall be binding upon and shall inure
to the benefit of, and be enforceable by, the Company, the other Parties to the
Registration Rights Agreement and the Joining Stockholder(s) and their
respective successors and permitted assigns.
4. Severability. The invalidity or unenforceability of any particular provision
of this Joinder Agreement shall not affect the other provisions hereof or
thereof, and this Joinder Agreement shall be construed in all respects as if
such invalid or unenforceable provision was omitted. In the case of any such
invalidity or unenforceability, the parties hereto agree to use all commercially
reasonable efforts to achieve the purpose of such provisions by a new legally
valid and enforceable stipulation.
6. Headings. The heading references herein are for convenience purposes only and
shall not be deemed to limit or affect any of the provisions hereof.
7. Counterparts. This Joinder Agreement may be executed in multiple counterparts
(including by PDF or facsimile), each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.
8. Governing Law. This Joinder Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, all rights and
remedies being governed by such laws, without regard to its conflicts of law
rules.
(Signature page follows.)



15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed as of the date first set forth above.


UNIVERSAL ELECTRONICS INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Address for notice:
 
 
 
 
 





[Joining Stockholder]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Address for notice:
 
 
 
 
 




16